 

Exhibit 10.3

 

EXECUTION VERSION

 



 



 

PLEDGE AGREEMENT

 

among

 

RADIO ONE, INC.,

 

CERTAIN SUBSIDIARIES OF RADIO ONE, INC.

 

and

 

JEFFERIES FINANCE LLC,

as COLLATERAL AGENT

 





 



 

Dated as of April 17, 2015

 



 



 





 



 

 

 

 

Table of Contents

 

  Page     1. SECURITY FOR OBLIGATIONS 2     2. DEFINITIONS 3     3. PLEDGE OF
SECURITIES, ETC 6     3.1 Pledge 6 3.2 Procedures 8 3.3 Subsequently Acquired
Collateral 10 3.4 Certain Representations and Warranties Regarding the
Collateral 10     4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC 10     5.
VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT 11     6. DIVIDENDS AND OTHER
DISTRIBUTIONS 11     7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED
DEFAULT 12     8. REMEDIES, CUMULATIVE, ETC 14     9. APPLICATION OF PROCEEDS 15
    10. PURCHASERS OF COLLATERAL 15     11. INDEMNITY 15     12. PLEDGEE NOT A
PARTNER OR LIMITED LIABILITY COMPANY MEMBER 16     13. FURTHER ASSURANCES;
POWER-OF-ATTORNEY 17     14. THE PLEDGEE AS COLLATERAL AGENT 17     15. TRANSFER
BY THE PLEDGORS 17     16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
PLEDGORS 17     17. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC 20     18. SALE OF
COLLATERAL WITHOUT REGISTRATION 20     19. TERMINATION; RELEASE 21     20.
NOTICES, ETC. 22     21. WAIVER; AMENDMENT 22     22. PERMITTED SUCCESSORS AND
ASSIGNS 22     23. HEADINGS DESCRIPTIVE 22     24. GOVERNING LAW; SUBMISSION TO
JURISDICTION; VENUE; WAIVER OF JURY TRIAL 23     25. PLEDGOR’S DUTIES 24     26.
COUNTERPARTS 24     27. SEVERABILITY 24     28. RECOURSE 24     29. ADDITIONAL
PLEDGORS 24     30. LIMITED OBLIGATIONS 24     31. RELEASE OF PLEDGORS 25    
32. INTERCREDITOR AGREEMENTS 25

 

ANNEX A - SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS AND FEDERAL
EMPLOYER IDENTIFICATION NUMBERS ANNEX B - SCHEDULE OF SUBSIDIARIES ANNEX C -
SCHEDULE OF STOCK ANNEX D - SCHEDULE OF NOTES ANNEX E - SCHEDULE OF LIMITED
LIABILITY COMPANY INTERESTS ANNEX F - SCHEDULE OF PARTNERSHIP INTERESTS ANNEX G
- SCHEDULE OF CHIEF EXECUTIVE OFFICES ANNEX H - FORM OF AGREEMENT REGARDING
UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP
INTERESTS

 

 

 

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, this “Agreement”), dated as of April 17, 2015,
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a Pledgor hereunder pursuant to Section 29 hereof, the
“Pledgors”) and JEFFERIES FINANCE LLC, as collateral agent (together with any
permitted successor collateral agent, the “Pledgee”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

WITNESSETH :

 

WHEREAS, Radio One, Inc., a Delaware corporation (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), and JEFFERIES FINANCE LLC, as
administrative agent (together with any permitted successor administrative
agent, the “Administrative Agent”), have entered into a Credit Agreement, dated
as of the date hereof (as amended, modified, restated, amended and restated,
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to the Borrower, all as contemplated therein (the Lenders,
the Administrative Agent, the Collateral Agent, each other Agent and the Pledgee
are herein called the “Lender Creditors”);

 

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements and/or Other Hedging Agreements with
one or more Lenders or any affiliate thereof (each such Lender or affiliate,
even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender’s or affiliate’s
permitted successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”, with each such
Interest Rate Protection Agreement and/or Other Hedging Agreement with an Other
Creditor, to the extent that prior to or within 15 days after the
Borrower enters into such Interest Rate Protection Agreement or Other
Hedging Agreement, as the case may be, the Borrower and such Other Creditor
shall designate such Interest Rate Protection Agreement or Other Hedging
Agreement, as the case may be, as a “Secured Hedge Agreement” in writing to the
Administrative Agent and the Collateral Agent, being herein called a “Secured
Hedging Agreement”);

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Credit Agreement and to the Other Creditors entering into Secured
Hedging Agreements that each Pledgor shall have executed and delivered to the
Pledgee this Agreement; and

 

 

Page 2

 

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower under the Credit Agreement and the entering into by the Borrower of
Secured Hedging Agreements and, accordingly, desires to execute this Agreement
in order to satisfy the condition described in the preceding paragraph and to
induce the Lenders to make Loans to the Borrower and the Other Creditors to
enter into Secured Hedging Agreements with the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i)          the full payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), fees, costs and indemnities) of such Pledgor
to the Lender Creditors, whether now existing or hereafter incurred under,
arising out of, or in connection with, each Credit Document to which such
Pledgor is a party (including, without limitation, in the case of each Pledgor
that is a Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under its Subsidiaries Guaranty) and the due performance and compliance
by such Pledgor with all of the terms, conditions and agreements contained in
each such Credit Document (all such obligations, liabilities and indebtedness
under this clause (i), except to the extent consisting of obligations or
indebtedness with respect to Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

 

(ii)         the full payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by the Borrower to the Other Creditors,
now existing or hereafter incurred under, arising out of or in connection with
any Secured Hedging Agreement, whether such Secured Hedging Agreement is now in
existence or hereinafter arising (including, without limitation, in the case of
each Pledgor that is a Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Subsidiaries Guaranty in respect of the
Secured Hedging Agreements), and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in each such
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Other
Obligations”);

 

 

Page 3

 

(iii)        any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

 

(iv)        in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

(v)         all amounts paid by any Indemnified Person as to which such
Indemnified Person has the right to reimbursement under Section 11 of this
Agreement; and

 

(vi)        all amounts owing to any Agent or any of its affiliates pursuant to
any of the Credit Documents in its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement and shall exclude, notwithstanding anything to the contrary
contained in any Credit Document, any Excluded Swap Obligations of such Pledgor.

 

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

 

(b)  The following capitalized terms used herein shall have the definitions
specified below:

 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Communications Act” shall mean the Communications Act of 1934, as amended, and
the rules and regulations and published policies thereunder.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

 

 

Page 4

 

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

 

“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).

 

“FCC License” shall mean any radio or television broadcast service, community
antenna relay service, broadcast auxiliary license, earth station registration,
business radio, microwave, special safety radio service license or other
license, permit, authorization or certificate issued by the FCC pursuant to the
Communications Act.

 

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

“Lenders” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

 

“Location” of any Pledgor has the meaning, as applicable, in Section 9-307 of
the UCC.

 

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

 

“Noticed Event of Default” shall mean (x) an Event of Default under Section
10.05 of the Credit Agreement and (y) any other Event of Default in respect of
which the Pledgee has given the Borrower prior written notice that such Event of
Default constitutes a “Noticed Event of Default”.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

 

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

 

 

Page 5

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” shall mean and includes (x) this Agreement, (y) the
other Credit Documents and (z) the Secured Hedging Agreements.

 

“Secured Hedging Agreements” shall have the meaning set forth in the recitals
hereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.

 

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor.

 

“Termination Date” shall have the meaning provided in the Security Agreement.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

Terms defined in the UCC which are not otherwise defined in this Agreement are
used herein as defined in the UCC.

 

 

Page 6

 

3. PLEDGE OF SECURITIES, ETC.

 

3.1 Pledge. To secure the Obligations now or hereafter owed by such Pledgor,
each Pledgor does hereby grant, pledge and collaterally assign to the Pledgee,
for the benefit of the Secured Creditors, and does hereby create a continuing
security interest in favor of the Pledgee for the benefit of the Secured
Creditors in, all of its right, title and interest in and to the following,
whether now existing or hereafter from time to time acquired (collectively, the
“Collateral”):

 

(a)   each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;

 

(b)   all Securities directly owned or held by such Pledgor from time to time
and all options and warrants owned by such Pledgor from time to time to purchase
Securities;

 

(c)   all Limited Liability Company Interests directly owned by such Pledgor
from time to time and all of its right, title and interest in each limited
liability company to which each such Limited Liability Company Interest relates,
whether now existing or hereafter acquired, including, without limitation, to
the fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:

 

(A)         all its capital therein and its interest in all profits, income,
surpluses, losses and other distributions to which such Pledgor shall at any
time be entitled in respect of such Limited Liability Company Interests;

 

(B)         all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;

 

(C)         all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;

 

(D)         all present and future claims, if any, of such Pledgor against any
such limited liability company for monies loaned or advanced, for services
rendered or otherwise;

 

 

Page 7

 

(E)         all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and

 

(F)         all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(d)          all Partnership Interests directly owned by such Pledgor from time
to time and all of its right, title and interest in each partnership to which
each such Partnership Interest relates, whether now existing or hereafter
acquired, including, without limitation, to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such
Partnership Interests and applicable law:

 

(A)         all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;

 

(B)         all other payments due or to become due to such Pledgor in respect
of Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

(C)         all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

(D)         all present and future claims, if any, of such Pledgor against any
such partnership for monies loaned or advanced, for services rendered or
otherwise;

 

 

Page 8

 

(E)         all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of such Partnership Interests and any such partnership, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

 

(F)         all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(e)          all Financial Assets and Investment Property owned by such Pledgor
from time to time;

 

(f)          all Security Entitlements owned by such Pledgor from time to time
in any and all of the foregoing; and

 

(g)          all Proceeds of any and all of the foregoing;

 

provided, that “Collateral” shall not include (and nor shall any defined term
used in this Section 2.2 include), and a security interest shall not attach to
any Excluded Asset. None of the covenants or representations and warranties
herein shall be deemed to apply to any property constituting an Excluded Asset.

 

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within ten (10) Business Days after it obtains such Collateral) (or such
longer time period as agreed by the Collateral Agent in its reasonable
discretion) for the benefit of the Pledgee and the other Secured Creditors:

 

(i)          with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee, duly endorsed to the Pledgee or endorsed in blank in a manner
reasonably satisfactory to the Pledgee;

 

 

Page 9

 

(ii)         with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to either (i) register the Collateral Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) duly authorize, execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the satisfaction of the Pledgee and with such modifications, if any, as shall
be satisfactory to the Pledgee) pursuant to which such issuer agrees to comply
with any and all instructions originated by the Pledgee without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;

 

(iii)        with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such other actions
as the Pledgee deems necessary or desirable to effect the foregoing;

 

(iv)        with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;

 

(v)         with respect to any Note with an individual value in excess of
$2,500,000, physical delivery of such Note to the Pledgee, endorsed in blank,
or, at the request of the Pledgee, endorsed to the Pledgee, in each case, in a
manner reasonably satisfactory to the Pledgee; and

 

(vi)        with respect to cash proceeds from any of the Collateral described
in Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time any Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee and (ii) deposit of such cash in such cash
account.

 

(b)          Each Pledgor shall from time to time approve the appropriate
financing statements (on appropriate forms) under the Uniform Commercial Code as
in effect in the various relevant States, covering the Collateral hereunder
(with the form of such financing statements to be reasonably satisfactory to the
Pledgee), and hereby authorizes the Pledgee to file such financing statement in
the relevant filing offices.

 

 

Page 10

 

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within ten (10)
Business Days (or such longer time period as agreed by the Collateral Agent)
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by an authorized
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the Secured
Creditors) hereunder and (ii) supplements to Annexes A through G hereto as are
necessary to cause such Annexes to be complete and accurate in all material
respects at such time. Without limiting the foregoing, no Pledgor shall be
required to pledge any Excluded Assets (so long as same remains “Excluded
Assets” in accordance with the definition thereof).

 

3.4 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the Effective Date: (i) each direct
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in Annex
B hereto; (ii) the Stock (and any warrants or options to purchase Stock)
directly held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Stock referenced in clause (ii) of this
paragraph constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (iv) the
Notes held by such Pledgor consist of the promissory notes described in Annex D
hereto where such Pledgor is listed as the lender; (v) the Limited Liability
Company Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex E hereto; (vi) each such Limited
Liability Company Interest referenced in clause (v) of this paragraph
constitutes that percentage of the issued and outstanding equity interest of the
issuing Person as set forth in Annex E hereto; (vii) the Partnership Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex F hereto; (viii) each such Partnership Interest referenced in
clause (viii) of this paragraph constitutes that percentage or portion of the
entire partnership interest of the Partnership as set forth in Annex F hereto;
(ix) the exact address of each chief executive office of such Pledgor is listed
on Annex G hereto; (x) the Pledgor has complied with the respective procedure
set forth in Section 3.2(a) hereof with respect to each item of Collateral
described in Annexes C through F hereto; and (xi) on the date hereof, such
Pledgor owns no other Securities, Stock, Notes, Limited Liability Company
Interests or Partnership Interests other than as listed on the aforementioned
Annexes.

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which shall be held (in the reasonable discretion
of the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in
blank or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.

 

 

Page 11

 

5. VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT. Unless and until there shall
have occurred and be continuing a Noticed Event of Default under the Credit
Agreement, (i) each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral owned by it, and to give
consents, waivers or ratifications in respect thereof and (ii) there will not
have been any transfer, assignment, disposition in any manner, voluntarily or
involuntarily, directly or indirectly, of any FCC Licenses by any Pledgor or any
Subsidiary thereof, or transfer of control of any Pledgor or any Subsidiary
thereof within the meaning of Section 310(d) of the Communications Act; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken which would violate, result in
a breach of any covenant contained in any of the terms of any Credit Agreement.
All such rights of each Pledgor to vote and to give consents, waivers and
ratifications shall cease in case a Noticed Event of Default has occurred and is
continuing, and the Pledgee has given the applicable Pledgor prior written
notice of the revocation of such rights. After the cure or waiver of any Noticed
Event of Default and the Pledgee has given the Pledgor notice of such cure or
waiver, each applicable Pledgor’s voting rights hereunder shall be automatically
restored.

 

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing a Noticed Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral, in each
case to the extent required to be pledged and delivered hereunder:

 

(i)          all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash dividends other than
as set forth above) paid or distributed by way of dividend or otherwise in
respect of the Collateral;

 

(ii)         all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash (although such cash
may be paid directly to the respective Pledgor so long as no Event of Default
then exists)) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and

 

(iii)        all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash, other than as set
forth above) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received for the benefit of the
Pledgee, shall be segregated from other property or funds of such Pledgor and
shall be promptly paid over to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement) for application to the Obligations in
accordance with the Credit Agreement. After such Noticed Event of Default has
been cured or waived, (i) Pledgor shall have the right to receive the payments,
proceeds, dividends, distributions, monies, compensation, property, assets,
instruments or rights that it would be authorized to receive and retain pursuant
to this Agreement; and (ii) within five (5) Business Days after such cure or
waiver, the Pledgee shall repay and deliver to Pledgor all cash and monies that
such Pledgor is entitled to retain pursuant to this Agreement which have not
been applied to the repayment of the Obligations pursuant to the Security
Agreement or the Credit Agreement.

 

 

Page 12

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT. Subject to
the terms of the Revolver Intercreditor Agreement and the Senior Notes
Intercreditor Agreement, (a) upon prior written notice to the Borrower or each
Pledgor, if there shall have occurred and be continuing an Event of Default,
then and in every such case, the Pledgee shall be entitled to exercise all of
the rights, powers and remedies (whether vested in it by this Agreement, any
other Credit Document or by law) for the protection and enforcement of its
rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under the UCC as in
effect in any relevant jurisdiction, in each case to the extent not prohibited
by the Communications Act, and also shall be entitled with prior written notice
to the Borrower or such Pledgor, without limitation, to exercise the following
rights, which each Pledgor hereby agrees to be commercially reasonable:

 

(i)          to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the respective Pledgor;

 

(ii)         to transfer all or any part of the Collateral into the Pledgee’s
name or the name of its nominee or nominees;

 

(iii)        to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);

 

(iv)        with two (2) Business Days prior written notice to the Borrower or
such Pledgor, to vote (and exercise all rights and powers in respect of voting)
all or any part of the Collateral (whether or not transferred into the name of
the Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

 

 

Page 13

 

(v)         at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or, notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise purchase or dispose (all of which
are hereby waived by each Pledgor to the extent permitted by applicable law),
for cash, on credit or for other property, for immediate or future delivery
without any assumption of credit risk, and for such price or prices and on such
terms as the Pledgee in its absolute discretion may determine in compliance with
any mandatory requirements of applicable law, provided at least ten (10) days’
advance written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Pledgee shall not be obligated to make any such sale
of Collateral regardless of whether any such notice of sale has theretofore been
given. Each Pledgor hereby waives and releases to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling the
Collateral and any other security or the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Pledgee on behalf of the Secured
Creditors may bid for and purchase all or any part of the Collateral so sold
free from any such right or equity of redemption. Neither the Pledgee nor any
other Secured Creditor shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall any of them
be under any obligation to take any action whatsoever with regard thereto.
Without limiting the generality of the foregoing and subject to Section 7(c), if
an Event of Default shall have occurred and be continuing, each of the Pledgors
shall take any action which the Collateral Agent may reasonably request of such
Pledgor in order to effect the transfer of control or assignment to the
Collateral Agent, or to such one or more third Persons as such Pledgor may
designate, or to a combination of the foregoing, of all Collateral controlled by
such Pledgor. To enforce this Section 7(a)(v), the Collateral Agent is empowered
to seek from the FCC or any other Governmental Authority consent to or approval
of any involuntary transfer of control of any entity whose Collateral is subject
to this Agreement for the purpose of seeking a bona fide purchaser to whom
control will ultimately be transferred. Each of the Pledgors hereby agrees to
authorize such an involuntary transfer of control upon the request of the
Collateral Agent and, if such Pledgor shall refuse to authorize the transfer,
its approval may be required by the court. Upon the occurrence of an Event of
Default, each of the Pledgors shall further use its commercially reasonable
efforts to assist in obtaining approval of the FCC or any other Governmental
Authority, if required, for any action or transactions contemplated by this
Agreement including, without limitation, the preparation, execution and filing
with the FCC of the assignor’s or transferor’s portion of any application or
applications for consent to the transfer or assignment of any such Collateral or
transfer of control necessary or appropriate under the FCC’s rules and
regulations for approval of the transfer or assignment of any portion of the
Collateral, together with any FCC License controlled by such Pledgor. Each
Pledgor hereby agrees to consent to any such voluntary or involuntary transfer
after and during the continuation of an Event of Default and, without limiting
any rights of the Collateral Agent under this Agreement, to authorize the
Collateral Agent to nominate a trustee or receiver to assume control of the
Collateral, subject only to required judicial, FCC or other consents required by
Governmental Authorities, in order to effectuate the transactions contemplated
by this Section 7(a)(v). Such trustee or receiver shall have all the rights and
powers as provided to it by law or court order, or to the Collateral Agent under
this Agreement. Each Pledgor shall cooperate fully in obtaining the consent of
the FCC and the approval or consent of each other Governmental Authority
required to effectuate the foregoing. Without limiting the obligations of any
Pledgor hereunder in any respect, each Pledgor further agrees that if such
Pledgor, upon or after the occurrence (and during the continuance) of an Event
of Default, should fail or refuse for any reason whatsoever, without limitation,
including any refusal to execute any application necessary or appropriate to
obtain any governmental consent necessary or appropriate for the exercise of any
right of the Collateral Agent hereunder, such Pledgor agrees that such
application may be executed on such Pledgor’s behalf by the clerk of any court
of competent jurisdiction without notice to such Pledgor pursuant to court
order; and

 

 

Page 14

 

(vi)        to set off any and all Collateral against any and all Obligations,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations, in each case in accordance with the terms of the Credit
Agreement and the Security Agreement.

 

(b)          If there shall have occurred and be continuing a Noticed Event of
Default, then and in every such case, the Pledgee shall be entitled to vote (and
exercise all rights and powers in respect of voting) all or any part of the
Collateral (whether or not transferred into the name of the Pledgee) and give
all consents, waivers and ratifications in respect of the Collateral and
otherwise act with respect thereto as though it were the outright owner thereof
(each Pledgor hereby irrevocably constituting and appointing the Pledgee the
proxy and attorney-in-fact of such Pledgor, with full power of substitution to
do so). Upon the cure or waiver of all Noticed Events of Default in accordance
with the Credit Agreement, each Pledgor shall automatically have the right to
exercise the voting, managerial and other consensual rights and powers that it
would otherwise be entitled to pursuant to this Agreement.

 

(c)          Notwithstanding any other provision of this Agreement, during the
continuance of an Event of Default, (i) any foreclosure, sale, transfer,
assignment or other disposition of, or the exercise of any rights and remedies
by the Collateral Agent or any Lender with respect to any of the Collateral or
any FCC License which would effect or constitute an assignment of any FCC
License or affect the operation or voting or other control of any Pledgor or any
Subsidiary thereof or any Station of any Pledgor or any Subsidiary thereof shall
be pursuant to, and in accordance with, the Communications Act, to all other
applicable laws and to the applicable rules and regulations thereunder and, if
and to the extent required thereby, subject to the prior approval of the FCC;
(ii) voting rights in any Collateral representing direct or indirect control of
any FCC License shall remain with the Pledgor thereof notwithstanding the
occurrence or continuation of any Event of Default until all required consents
of the FCC shall have been obtained; (iii) prior to the exercise of voting
rights by any purchaser at a public or private sale of any Collateral
representing direct or indirect control of any FCC License, the consent and
approval of the FCC as required pursuant to the Communications Act shall have
first been obtained; and (iv) the Collateral Agent shall not be authorized to
sign on behalf of any Pledgor any application, document or other instrument to
be filed with the FCC.

 

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Lenders, and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the Security Agreement.

 

 

Page 15

 

9. APPLICATION OF PROCEEDS. (a) Subject to the terms of the Revolver
Intercreditor Agreement and the Senior Notes Intercreditor Agreement and except
as otherwise provided in the Credit Documents, all monies collected by the
Pledgee upon any sale or other disposition of the Collateral as a result of the
exercise of remedies by the Pledgee pursuant to the terms of this Agreement
after the occurrence and during the continuance of an Event of Default, together
with all other monies received by the Pledgee hereunder, shall be applied in the
manner provided in Section 6.4 of the Security Agreement.

 

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

 

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11. INDEMNITY. (a) Each Pledgor jointly and severally agrees to be bound by the
provisions of Section 12.01 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Borrower
were a reference to such Pledgor and each reference therein to the
Administrative Agent were a reference to the Collateral Agent.

 

(b)Without limiting the application of Section 11(a) hereof, each Pledgor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable out-of-pocket fees, costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation or protection of
the Collateral Agent’s Liens on, and security interest in, the Collateral,
including all reasonable out-of-pocket fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Collateral, premiums
for insurance with respect to the Collateral and all other reasonable
out-of-pocket fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Collateral Agent’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral (limited, in the case of costs and expenses of the Collateral Agent
arising in connection with legal representation, to the documented reasonable
fees and out-of-pocket expenses of one primary counsel for the Collateral Agent
and one local counsel in each relevant jurisdiction).

 

 

Page 16

 

(c) Without limiting the application of Section 11(a) or (b) hereof, each
Pledgor agrees, jointly and severally, to pay, indemnify and hold each
Indemnified Person harmless from and against any loss, costs, damages and
expenses which such Indemnified Person may suffer, expend or incur in
consequence of or growing out of any material misrepresentation by any Pledgor
in this Agreement, any other Secured Debt Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any other Secured Debt Agreement.

 

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership unless and until such person is admitted as a member or Partner, as
applicable. Neither the Pledgee nor any other Secured Creditor by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a member of any limited
liability company or as a partner in any partnership unless, and to the extent,
expressly assumed by the Pledgee or other Secured Creditor. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

 

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

 

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

 

Page 17

 

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that the
Pledgee may file and refile under the UCC or other applicable state law such
financing statements, continuation statements and other documents, in form
reasonably acceptable to the Pledgee, in such offices as the Pledgee (acting on
its own or on the instructions of the Required Lenders) may reasonably deem
necessary or appropriate and wherever required or permitted by law in order to
perfect and preserve the Pledgee’s security interest in the Collateral hereunder
and hereby authorizes the Pledgee to file financing statements and amendments
thereto relative to all or any part of the Collateral (including, without
limitation, (x) financing statements which only describe the Collateral
specifically or as “all assets” or “all personal property” or with words of
similar import of such Pledgor and (y) “in lieu of” financing statements)
without the signature of such Pledgor where permitted by law, and agrees to do
such further acts and to execute and deliver to the Pledgee such additional
conveyances, collateral assignments, agreements and instruments with respect to
the Collateral or the Pledgee’s rights therein or hereunder as the Pledgee may
deem necessary, or advisable as may be reasonably requested by the Pledgee, to
carry into effect the purposes of this Agreement or to further assure and
confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

 

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default and the
giving of the required notice to the extent specified herein, in the Pledgee’s
discretion, to the extent not prohibited by the Communications Act, to act,
require, demand, receive and give acquittance for any and all monies and claims
for monies due or to become due to such Pledgor under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
and to execute any instrument which the Pledgee may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, which appointment as
attorney is coupled with an interest and shall automatically terminate on the
Termination Date or, with respect to any Pledgor, at the time such Pledgor is
released herefrom in accordance with Section 31.

 

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 11 of the Credit Agreement. The Pledgee shall
act hereunder on the terms and conditions set forth herein and in Section 11 of
the Credit Agreement.

 

15. TRANSFER BY THE PLEDGORS. Except as permitted pursuant to the Credit
Agreement, no Pledgor will sell or otherwise dispose of, grant any option with
respect to, or mortgage, pledge or otherwise encumber any of the Collateral or
any interest therein.

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a)  Each Pledgor
represents, warrants and covenants that:

 

 

Page 18

 

(i)          it is the legal, beneficial and record owner of, and has good and
marketable title to, all of the material Collateral consisting of one or more
Securities, Partnership Interests and Limited Liability Company Interests
(except as to Securities credited on the books of a Clearing Corporation or a
Securities Intermediary) and that it has sufficient interest in all of its
material Collateral in which a security interest is purported to be created
hereunder for such security interest to attach (subject, in each case, to no
Lien, except the Liens created by this Agreement or Permitted Liens);

 

(ii)         it has full organizational power, authority and legal right to
pledge all the Collateral pledged by it pursuant to this Agreement;

 

(iii)        this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);

 

(iv)        except to the extent already obtained or made, no material consent
of any other party (including, without limitation, any stockholder, partner,
member or creditor of such Pledgor or any of its Subsidiaries) and no material
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement by such Pledgor, (b) the
validity or enforceability of this Agreement against such Pledgor (except as set
forth in clause (iii) above), (c) other than the filing of UCC-1 financing
statements in the applicable jurisdiction and the payment of all applicable
filing fees in connection therewith; the perfection or enforceability of the
Pledgee’s security interest in such Pledgor’s Collateral or (d) except for
compliance with or as may be required by applicable securities laws, the
exercise by the Pledgee of any of its rights or remedies provided herein, except
that (x) certain actions which may be taken by the Administrative Agent, the
Collateral Agent or the Lenders in the exercise of their rights and remedies
under this Agreement or any other Credit Document, may require the prior consent
of the FCC, and (y) copies of this Agreement and the other Credit Documents may
be required to be filed with the FCC for informational purposes pursuant to
Section 73.3613 of the FCC’s rules;

 

 

Page 19

 

(v)         neither the execution, delivery or performance by such Pledgor of
this Agreement, nor compliance by it with the terms and provisions hereof and
thereof: (i) will contravene any provision of any material law, statute, rule or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority, (ii) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party or any of its Restricted Subsidiaries
pursuant to the terms of (x) the Existing Notes Indentures and the Senior
Secured Notes Indenture, (y) after the execution and delivery thereof, the
Permitted Subordinated Debt Documents, the Permitted Unsecured Debt Documents
and any Permitted Refinancing Debt Documents in respect of the Existing Notes,
the Permitted Subordinated Debt and the Permitted Unsecured Debt, in any such
case to the extent governing Indebtedness in an aggregate outstanding principal
amount equal to or greater than $5,000,000, and (z) any other indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other
agreement, contract or instrument, in each case to which any Credit Party or any
of its Restricted Subsidiaries is a party or by which it or any its property or
assets is bound or to which it may be subject, except, in the case of the
preceding subclause (z), for any contravention, breach, default and/or conflict,
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect, or (iii) will violate any provision of
the certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party;

 

(vi)        all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests issued by any Pledgor or
any Subsidiary of any Pledgor) has been duly and validly issued, is fully paid
and non-assessable and is subject to no options to purchase or similar rights;

 

(vii)       each of such Pledgor’s Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law); and

 

(viii)      the pledge, collateral assignment and delivery to the Pledgee of
such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement, and the continued possession thereof by the
Pledgee or any affiliate thereof, creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities (other than Permitted
Liens) and the Pledgee is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral.

 

(b)          Each Pledgor covenants and agrees that it will use commercially
reasonable efforts to defend the Pledgee’s right, title and security interest in
and to such Pledgor’s Collateral and the proceeds thereof against the claims and
demands of all persons whomsoever; and each Pledgor covenants and agrees that it
will have like title to and right to pledge any other property at any time
hereafter pledged to the Pledgee by such Pledgor as Collateral hereunder and
will likewise use commercially reasonable efforts to defend the right thereto
and security interest therein of the Pledgee and the other Secured Creditors.

 

 

Page 20

 

17. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 19
hereof), including, without limitation:

 

(i)           any renewal, extension, amendment or modification of, or addition
or supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

(ii)         any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement (other than a waiver, consent or extension
with respect to this Agreement in accordance with its terms);

 

(iii)         any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;

 

(iv)        any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or

 

(v)         any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

 

18. SALE OF COLLATERAL WITHOUT REGISTRATION. If at any time after the occurrence
and continuance of an Event of Default, when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests
pursuant to Section 7 hereof, and such Collateral or the part thereof to be sold
shall not, for any reason whatsoever, be effectively registered under the
Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, upon prior written notice to the Borrower or applicable Pledgor sell
such Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

 

Page 21

 

19. TERMINATION; RELEASE. (a) On the Termination Date (i), this Agreement shall
automatically and unconditionally terminate (provided that all indemnities set
forth herein including in Section 11 hereof, shall survive such termination) and
the Pledgee, at the request and expense of the respective Pledgor, will promptly
execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements on form UCC-3, releases to be filed and
instruments of satisfaction, discharge and/or reconveyance) acknowledging the
satisfaction and termination of this Agreement, (ii) the security interest
created hereby will automatically and unconditionally be released, and the
Pledgee will duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as may be in
the possession of the Pledgee or any of its agents hereunder and as has not
theretofore been sold in accordance with this Agreement, the other Credit
Documents or applicable law, or otherwise applied or released pursuant to this
Agreement, the other Credit Documents or applicable law; without limiting the
foregoing, together with any moneys at the time held by the Pledgee or any of
its agents hereunder and (iii) Pledgee shall, upon such Pledgor’s reasonable
request, provide evidence (in form and substance reasonably satisfactory to
Pledgor and Pledgee) of such release, assignment, transfer or delivery and, with
respect to any Collateral consisting of an Uncertificated Security, a
Partnership Interest or a Limited Liability Company Interest (other than an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to Section
3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2) on the Termination Date. As used in this
Agreement, “Termination Date” shall have the meaning set forth in the Security
Agreement.

 

(b)          If any part of the Collateral (i) is sold or otherwise disposed of
(to a Person other than a Pledgor) at any time prior to the Termination Date, in
connection with a sale or disposition permitted by Section 9.02 of the Credit
Agreement, (ii) is owned by any Pledgor (other than in violation of the Credit
Agreement) that is designated as an Unrestricted Subsidiary pursuant to 8.14 of
the Credit Agreement, (iii) becomes an Excluded Equity Interest or (iv) is
otherwise released at the direction of the Required Lenders (or all the Lenders
if required by Section 11.10 of the Credit Agreement) (such part of the
Collateral, “Released Collateral”), (x) all security interests created under
this Agreement in such Released Collateral so sold or disposed of shall
automatically and unconditionally terminate, and the Pledgee, at the request and
expense of such Pledgor, will duly execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith), and assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Released Collateral as
is then being (or has been) so sold or otherwise disposed of, or released, and
as may be in the possession of the Pledgee (or, in the case of Collateral held
by any sub agent designated pursuant to Section 4 hereto, such sub agent) and
has not theretofore been released pursuant to this Agreement and Pledgee shall,
upon such Pledgor’s reasonable request, provide evidence (in form and substance
reasonably satisfactory to Pledgor and Pledgee) of such release, assignment,
transfer or delivery.

 

(c)          The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 19.

 

 

Page 22

 

20. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, electronic mail, telegraph, telex, telecopy, cable
or courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, electrically mailed, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telex or telecopier, except that notices and communications to the Pledgee or
any Pledgor shall not be effective until received by the Pledgee or such
Pledgor, as the case may be. All notices and other communications shall be in
writing and addressed as follows:

 

(a) if to the Pledgee, the Administrative Agent, any Credit Party or any Lender,
as provided in Section 12.03 of the Credit Agreement (with, in the case of the
Pledgee, all references in such Section of the Credit Agreement to the
Administrative Agent being deemed to be references to the Pledgee for purposes
of this Section 20); and

 

(b) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Pledgor and the Pledgee;

 

or, in any such case, at such other address or addressed to such other
individual as shall have been furnished or identified, as applicable, in writing
by the party to whom such notice is required to be given to the party required
to give the same.

 

21. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in the Security Agreement.

 

22. PERMITTED SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 19 or 31,
(ii) be binding upon each Pledgor, its permitted successors and assigns;
provided, however, that no Pledgor shall assign any of its rights or obligations
hereunder without the prior written consent of the Pledgee (with the prior
written consent of the Required Lenders), and (iii) inure, together with the
rights and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the
other Secured Creditors and their respective permitted successors, transferees
and assigns in accordance with the Credit Agreement. All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Secured Debt Agreements regardless of any investigation made by the Secured
Creditors or on their behalf.

 

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

 

Page 23

 

24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.  (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY
HERETO, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PARTY
HERETO. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 20 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES TO THE
EXTENT PERMITTED BY APPLICABLE LAW AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF (i) EACH PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR (ii) THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR
IN ANY OTHER JURISDICTION.

 

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES TO
THE EXTENT PERMITTED BY APPLICABLE LAW AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

 

Page 24

 

25. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgee’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

 

26. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee. Delivery
of an executed counterpart of this Agreement by facsimile or electronic mail
shall be effective as delivery of an original executed counterpart.

 

27. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

28. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Credit
Documents and otherwise in writing in connection herewith or therewith.

 

29. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Pledgor hereunder by (x) executing a counterpart hereof
and delivering same to the Pledgee or executing a joinder agreement and
delivering same to the Administrative Agent, in each case as may be required by
(and in form and substance reasonably satisfactory to) the Administrative Agent,
(y) delivering supplements to Annexes A through G, hereto as are necessary to
cause such annexes to be complete and accurate in all material respects with
respect to such additional Pledgor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Pledgor had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Pledgee and with all documents and actions required
or requested above to be taken to the reasonable satisfaction of the Pledgee.

 

30. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

 

 

Page 25

 

31. RELEASE OF PLEDGORS. Upon the release of any Guarantor from the Subsidiaries
Guaranty in accordance with the provisions thereof, such Restricted Subsidiary
shall automatically be released as a Pledgor, and all security interests then
existing in any Collateral granted by it pursuant hereto shall be automatically
released, from and under this Agreement and the Pledgee is authorized and
directed to execute and deliver such instruments or evidence of release
reasonably requested by the Borrower or any Restricted Subsidiary. At any time
that the Borrower desires that the Administrative Agent deliver any such
instrument or evidence of release with respect to a Restricted Subsidiary of the
Borrower which has been released from this Agreement as provided in this Section
31, the Borrower shall deliver to the Pledgee a certificate signed by an
Authorized Officer of the Borrower stating that the release of such Pledgor (and
its Collateral) is permitted pursuant to this Section 31. The Pledgee shall have
no liability whatsoever to any other Secured Creditor as a result of the release
of any Pledgor by it in accordance with, or which it believes in good faith to
be in accordance with, this Section 31.

 

32. INTERCREDITOR AGREEMENTS. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Collateral Agent (including
perfection and priority) pursuant to this Agreement and the exercise of certain
rights and remedies by the Collateral Agent are subject to the provisions of the
Senior Notes Intercreditor Agreement. In the event of any conflict between the
terms of the Senior Notes Intercreditor Agreement and this Agreement, the terms
of the Senior Notes Intercreditor Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent (including perfection and priority) pursuant to
this Agreement and the exercise of certain rights and remedies by the Collateral
Agent are subject to the provisions of the Revolver Intercreditor Agreement. In
the event of any conflict between the terms of the Revolver Intercreditor
Agreement and this Agreement, the terms of the Revolver Intercreditor Agreement
shall govern and control.

 

* * * *

 

 

Page 26

 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

  

  RADIO ONE, INC., as a Pledgor       By:     Name:   Peter D. Thompson   Title:
Executive Vice President and Chief  Financial Officer        
[                                      ],   each as a Pledgor         By:    
Name:   Peter D. Thompson   Title: Vice President and Chief Financial  Officer

 

 

Page 27

 

Accepted and Agreed to:       JEFFERIES FINANCE LLC,     as Collateral Agent    
    By:       Name:       Title:  

 

 

Page 28

 

ANNEX A

to

PLEDGE AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND Federal Employer Identification Numbers

 

Exact Legal
Name of 
Each Pledgor   Type of
Organization
(or, if the
Pledgor is an
Individual, so
indicate)           Registered
Organization?
(Yes/No)        Jurisdiction 
of
Organization  Pledgor’s
Location
(for
purposes 
of NY 
UCC 
§ 9-307)  Pledgor’s
Organization
Identification
Number (or, 
if it has none, 
so indicate)  Pledgor’s
Federal
Employer
Identification
Number (or, 
if it has none, 
so indicate)  Transmitting
Utility?
(Yes/No)                                                   

 

 

 

 

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF SUBSIDIARIES

 

Entity   Ownership  

Jurisdiction of
Organization

 

 

 

 

ANNEX C

to

PLEDGE AGREEMENT

 

 

SCHEDULE OF STOCK

 

1.          [PLEDGOR]

 

Name of 
Issuing
Corporation   Type of
 Shares   Number of
   Shares   Certificate
     No.1   Percentage
Owned2   Sub-clause of 
Section 3.2(a)
of Pledge
Agreement                      

 

2.          [ADDITIONAL PLEDGOR(S)]

 

Name of 
Issuing
Corporation   Type of
 Shares    Number of
   Shares      Certificate
     No.16   Percentage
Owned17   Sub-clause of 
Section 3.2(a)
of Pledge
Agreement                      

 



 

 



1Specify if uncertificated.



2Specify for each Foreign Subsidiary the percentage owned of (x) Voting Equity
Interests and (y) Non-Voting Equity Interests.



 

 

 

 

ANNEX D

to

PLEDGE AGREEMENT

 

 

SCHEDULE OF NOTES

 

1.          [PLEDGOR]

 

Amount   Maturity Date   Obligor   Sub-clause of 
Section 3.2(a)
of Pledge Agreement              

 

2.          [ADDITIONAL PLEDGOR(S)]

 

Amount   Maturity Date   Obligor   Sub-clause of 
Section 3.2(a)
of Pledge Agreement              

 

 

 

 

ANNEX E

to

PLEDGE AGREEMENT

 

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1.          [PLEDGOR]

 

Name of
Issuing Limited 
Liability Company   Type of
Interest   Percentage
 Owned   Sub-clause of 
Section 3.2(a)
of Pledge Agreement              

 

2.          [ADDITIONAL PLEDGOR(S)]

 

Name of
Issuing Limited
 Liability Company   Type of
Interest   Percentage
 Owned   Sub-clause of 
Section 3.2(a)
of Pledge Agreement              

 

 

 

 

ANNEX F

to

PLEDGE AGREEMENT

  

SCHEDULE OF PARTNERSHIP INTERESTS

 

1.          [PLEDGOR]

 

Name of
Issuing Partnership   Type of
Interest   Percentage 
Owned   Sub-clause of 
Section 3.2(a)
of Pledge Agreement              

 

2.          [ADDITIONAL PLEDGOR(S)]

 

 Name of
Issuing Partnership  

Type of

Interest

  Percentage
Owned  

Sub-clause of
Section 3.2(a)

of Pledge Agreement 

             

 

 

 

 

ANNEX G

to

PLEDGE AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor   Address(es) of Chief Executive Office1      

 



 

 

1For each Pledgor, list the address of its chief executive office on the date of
the Security Agreement and each other location (if any) of its chief executive
office in the four calendar months preceding said date.



 

 

 

  

ANNEX H

to

PLEDGE AGREEMENT

  

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, this “Agreement”), dated as of [_______ __],
among the undersigned pledgor (the “Pledgor”), Jefferies Finance LLC, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
[__________], as the issuer of the Uncertificated Securities, Limited Liability
Company Interests and/or Partnership Interests (each as defined below) (the
“Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of April 17, 2015 (as amended, modified,
restated, amended and restated, and/or supplemented from time to time, the
“Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor has
or will pledge to the Pledgee for the benefit of the Secured Creditors (as
defined in the Pledge Agreement), and grant a security interest in favor of the
Pledgee for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all [“uncertificated securities” (as
defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in
the State of New York) (“Uncertificated Securities”)] [Partnership Interests (as
defined in the Pledge Agreement)] [Limited Liability Company Interests (as
defined in the Pledge Agreement)], from time to time issued by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its permitted successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, following its receipt of a notice
from the Pledgee stating that the Pledgee is exercising exclusive control of the
Issuer Pledged Interests, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Pledgee (and its permitted successors and assigns) or a
court of competent jurisdiction.

 

i

 

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
Permitted Liens (as defined in the Pledge Agreement)) has been received by it,
and (ii) the security interest of the Pledgee in the Issuer Pledged Interests
has been registered in the books and records of the Issuer.

 

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

 

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the address set forth
in Section 20 of the Pledge Agreement.

 

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that the Termination
Date (as defined in the Pledge Agreement) has occurred, the Issuer will send any
and all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Pledgee only by
wire transfers to such account as the Pledgee shall instruct.

 

6. All notices, instructions, orders and communications hereunder shall be sent
in accordance with Section 20 of the Pledge Agreement. All notices and other
communications to the Issuer shall be addressed as follows:

 

__________________
__________________
__________________
__________________
Attention: _________
Telephone No.:
Fax No.:

 

ii

 

 

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its permitted successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

 

iii

 

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

  [                                                 ],   as Pledgor       By
                                Name:     Title:         JEFFERIES FINANCE LLC,
  not in its individual capacity but solely as Collateral Agent and Pledgee    
    By       Name:     Title:        
[                                                 ],   as the Issuer         By
      Name:     Title:

 

iv

 

